DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11-19-18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4. 	Acknowledgment is made of the preliminary amendment(s) filed 11-19-2018.

Claim Objections


5.	Claims 78, 79 and 80 are objected to because of the following informalities:  Each claim mentioned currently depends on itself.  Appropriate correction is required.

Claim Interpretation

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Regarding claims 64 the recitation “chamber heating means” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 67 the recitation “temperature-control means” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 71 and 72 the recitation “pumping means” and “pressurizing means” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 75 the recitation “torque means” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


7.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

Regarding claims 70-72 the recitation “valve means” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 75 the recitation “transducer means” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 79 the recitations “platform inclination means” and “first heater means” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 80 the recitations “second heater means” and “heater means controller” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62,63,67-70,73,74,77,78 and 81-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al "Are Superhydrophobic Surfaces Best for Icephobicity?",LANGMUIR, vol. 27, no. 6, 14 February 2011 (2011-02-14).

Regarding claim 62, 74, 81 and 82 Jung et al teaches a column (fig. a “Procedure & Apparatus” “inner chamber”) having a longitudinal axis ( “Experimental Procedure & Apparatus fig. a , a side wall (left and right peripheral walls fig. a), and a central chamber (copper tube)(fig. a “ Experimental Procedure & Apparatus”) having top and bottom ends (vertical stance fig. a “Procedure & Apparatus”); a top unit which closes the top end of the chamber and includes a droplet discharge device (“droplet generator fig. a “Procedure & Apparatus”) for producing water droplets; a bottom unit (copper plate fig. a “ Experimental Procedure & Apparatus”)  which closes the bottom end of the chamber and includes a target (plate samples) ; and chamber cooling means (nitrogen gas / cryogenic cooler) configured to cool the chamber (Styrofoam chamber) during a test and thereby to cool the water droplets, whereby, in use during the test, a layer of accreted ice is built up on the target (pages 3061-3062).

Regarding claim 63 Jung et al teaches the chamber cooling means (nitrogen gas / Cryogenic cooler)  is one or more of (a) in being configured to cool the chamber (copper tube)(fig. a 

Regarding claim 67 Jung et al teaches temperature control means (3061 entire section)(fig. a) for controlling the temperature of the water supplied to the droplet discharge device (fig. a “experimental Procedure and Apparatus”).

Regarding claim 68 Jung et al teaches at least one of temperature T2 T3 3061 “procedure and apparatus” and a pressure sensor sensor (atmospheric pressure determination (abstract).

Regarding claim 69 Jung et al teaches at least one controller (micro controller ITL09) arranged to receive signals output by one or both of the temperature sensor T1-T3 and the pressure sensor (atmospheric pressure determination (abstract).

Regarding claim 70 Jung et al teaches valve means (inherent via control of droplets entering copper tube) for introducing a volume of fluid into the chamber and for sealing the volume of fluid in the chamber.

Regarding claim 73 Jung et al teaches the column (inner chamber) is releasably fitted to the bottom unit of the apparatus 3061 (fig. a) (experimental procedure and apparatus.


Regarding claim 74 Jung et al teaches a target in the form of a well, in which, in use, a layer of accreted ice is built up (experimental procedure and Process 3061 (entire section)), wherein the target comprises a sample plate (experimental procedure and Process 3061 (entire section) at the bottom of the well (experimental procedure and Process 3061 (entire section)), and an ice-engagement element  (microscope) positioned circumferentially around the Page 4 of 7Response Submitted December 20, 2018App. No.: 16/302,744sample plate (  3061 Experimental Procedure and Process (Fig a) ) and providing a side wall of the well; wherein the sample plate is rotatable (experimental procedure and Process (entire section)),  relative to the ice-engagement element.


Regarding claim 77 Jung et al teaches the bottom unit is in the form of a runback ice test device (pages 3060-3061).

Regarding claim 78 Jung et al teaches the target comprises a platform (plate 3061 Experimental procedure and apparatus) having an upper face which is separated into a first section and a second section (fig. a 3061) by a protruding thermal barrier (insulation plug).

Allowable Subject Matter

65,66,71,72,75-76, 79-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 65 Jung et al does not anticipate nor render obvious an accretion apparatus comprising a plurality of tubular segments wherein the tubular segments are releasably stacked on top of one another.
Claim 66 is objected to due to its dependency of claim 65.
Regarding claim 71 Jung et al does not anticipate nor render obvious an accretion apparatus comprising at least one of pumping means for producing a reduced pressure in the chamber, valve means for introducing a volume of gas into the chamber, pressurising means for controlling the pressure of water supplied to the droplet discharge device, and a viewing port arranged to allow observation from outside the apparatus of the target.

Claim 71 is objected to due to its dependency of claim 72.

Regarding claim 75 Jung et al does not anticipate nor render obvious an ice accretion apparatus comprising a bottom unit in the form of an ice adhesion test device that further comprises: torque means for applying a rotational torque between the sample plate and an ice-engagement element to try, in use, to rotate a sample plate relative to the ice-engagement element against resistance of a layer of accreted ice; and transducer means for measuring the rotational torque.

Claim 76 is objected to due to its dependency of claim 72.

Regarding claim 79 Jung et al does not anticipate nor render obvious an ice accretion apparatus comprising at least one of platform inclination means arranged to incline the platform such that the second section is above the first section; and first heater means for producing localised heating of the first section of the platform for keeping the first section of the platform substantially free of accreted ice as a layer of accreted ice is, in use, built up on the second section of the platform.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190120738 A1 US 20190120738 A1
US 3996787  Apparatus for indicating ice accretion
US 20040024538 A1 Liquid water content measurement apparatus and method using rate of change of ice accretion
US 20170369176 A1 Super-cooled water-droplet size measurement system for generating alert in aircraft, has ice detector configured to detect ice accretion at several test locations within testing region of exterior surface of aircraft
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856